UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6872


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH ALLEN SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cr-00438-LMB-1)


Submitted:   September 27, 2012           Decided:   October 25, 2012


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Allen Smith, Appellant Pro Se.   James Patrick McDonald,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Allen Smith appeals the district court’s order

denying his Motion for a Protective Order.              We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated   by   the     district   court.      United     States v.

Smith, No. 1:10-cr-00438-LMB-1 (E.D. Va. filed Apr. 27, 2012;

entered Apr. 30, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the      court    and   argument     would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                        2